    Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 1 of 7 PageID #:733




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  CHRISTINE BRYANT, on behalf of                   )
  herself and a putative class of similarly        )
  situated individuals,                            )
                                                   )
                Plaintiff,                         )    No. 19 C 6622
                                                   )
           v.                                      )    Judge Virginia M. Kendall
                                                   )
  COMPASS GROUP USA, INC.,                         )
                                                   )
                Defendant.                         )

                             MEMORANDUM OPINION AND ORDER

       Christine Bryant brought this action under the Illinois Biometric Information Privacy Act

(“BIPA”) after Compass Group collected her fingerprint scan when she signed up to use a smart

vending machine. Compass Group now moves to dismiss on the grounds that BIPA constitutes

“special legislation” in violation of Article IV, Section 13 of the Illinois Constitution. In the

alternative, Compass Group moves to dismiss on the grounds that both counts are time-barred and

that Bryant fails to state a claim in Count II. For the reasons set forth below, the Motion to Dismiss

(Dkt. 47) is granted in part and denied in part.

       The Court has already described the facts alleged in this case. Although Bryant has since

filed an amended complaint, the underlying factual allegations are largely unchanged, so the Court

incorporates herein by reference its previous description of the facts. (Dkt. 30.)

       Although the Parties’ briefings first address the constitutionality of BIPA, the Court will

first address the other grounds for dismissal out of respect for the principle that courts should avoid

deciding cases on constitutional grounds whenever possible. See In re E.H., 863 N.E.2d 231, 235




                                                   1
      Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 2 of 7 PageID #:734




(Ill. 2006) (explaining that “courts must avoid considering constitutional questions where the case

can be decided on nonconstitutional grounds”).

I.      Statute of Limitations

        Bryant provided a scan of her fingerprint to the vending machine in early 2018. (Dkt.

44 ¶¶ 5–6.) She filed this suit on August 23, 2019. (Dkt. 1-1 at p. 2.) If a one-year statute of

limitations applies, this action is time-barred. BIPA itself does not contain a limitations period.

Where a statutory civil cause of action does not specify a limitations period, another Illinois statute

provides a default limitations period of five years. See 735 ILCS 5/13-205. Compass Group

nonetheless urges that the Court should apply the one-year limitations period prescribed for

“[a]ctions in slander, libel or for publications of matter violating the right of privacy.”

735 ILCS 5/13-201. BIPA does not require any publication for liability to attach, see Bryant v.

Compass Grp. USA, Inc., 958 F.3d 617, 626 (7th Cir. 2020) (explaining that the injury involved in

a BIPA action is the deprivation of information), so the one-year limitations period does not apply.

Compass Group cites Johnson v. Graphic Commc’ns Int’l Union, 930 F.2d 1178, 1179 (7th Cir.

1991) for the proposition that the Court should apply the most analogous limitations period, but

that case is inapposite because it only provides guidance on what to do if a federal statute is silent

as to the limitations period. Illinois law, by contrast, is clear that civil actions for which no

limitations period is specified are subject to a five-year limitations period. BIPA actions are subject

to the five-year default limitations period provided for in 735 ILCS 5/13-205, so Bryant’s claims

are timely.

II.     Count II: Section 15(a) Claim

        In Count II of the Amended Complaint, Bryant alleges that Compass Group violated

§ 15(a) of BIPA by possessing her biometric information and failing to destroy that information




                                                  2
    Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 3 of 7 PageID #:735




once the purpose for collecting that information was complete. (Dkt. 44 ¶¶ 56.) Section 15(a)

provides that entities in possession of biometric information must:

           develop a written policy, made available to the public, establishing a
           retention schedule and guidelines for permanently destroying biometric
           identifiers and biometric information when the initial purpose for collecting
           or obtaining such identifiers or information has been satisfied or within 3
           years of the individual’s last interaction with the private entity, whichever
           occurs first. Absent a valid warrant or subpoena issued by a court of
           competent jurisdiction, a private entity in possession of biometric identifiers
           or biometric information must comply with its established retention
           schedule and destruction guidelines.

740 ILCS 14/15(a). Bryant’s original complaint in this action only alleged that Compass Group

violated the provision that requires development of a written policy made available to the public.

The Seventh Circuit determined that Bryant lacked standing as to this claim because the written

policy requirement is “owed to the public generally, not to particular persons whose biometric

information the entity collects.” Bryant, 958 F.3d at 626. The Court did not address whether she

would have had standing to bring a claim “under the provision requiring compliance with the

established retention schedule and destruction guidelines.” Id. (“Our analysis is . . . limited to the

theory she invoked.”). The Seventh Circuit has since clarified that an allegation of particularized

harm under the compliance provision of § 15(a) would give rise to standing. See Fox v. Dakkota

Integrated Sys., LLC, No. 20-2782, 2020 WL 6738112, at *7 (7th Cir. Nov. 17, 2020).

       The issue now before the Court is not whether Ms. Bryant has standing to bring her § 15(a)

claim, but instead whether she has stated the elements of such a claim. To state a claim under

§ 15(a), a plaintiff must allege that the defendant has failed to comply with its established retention

and destruction guidelines. Making such an allegation requires making a antecedent allegation—

namely, that the defendant has established retention and destruction guidelines. One cannot fail to

comply with guidelines that do not exist. Merely holding on to biometric information does not give




                                                  3
       Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 4 of 7 PageID #:736




rise to a § 15(a) claim unless holding on to it violates the established retention and destruction

guidelines. The Amended Complaint is silent as to whether Compass Group had any retention and

destruction guidelines in place, so it fails to state a claim in Count II.

         Count II also fails to state a claim for another reason—it is unripe. Section 15(a) dictates

that the guidelines an entity establishes must provide for the destruction of biometric identifiers

within three years of the individual’s last interaction with the entity or when the initial purpose for

collecting or obtaining such identifiers has been satisfied, whichever is earlier. It is undisputed that

three years have not yet passed, so the only possible way that Compass Group could have violated

this Section is if the purpose for which Compass Group collected Bryant’s fingerprint has been

satisfied. Bryant claims that the purpose—creating an account to purchase items from Smart

Market vending machines—has been satisfied because her employment with the company that had

the machine in its cafeteria has ended. Bryant fails to explain the relevance of her employment

ending. Her desire to purchase items from Smart Market machines is unrelated to her employment.

She may still wish to go to a Smart Market machine located in any number of places to buy herself

a snack. She gave Compass Group her fingerprint so that she could use the machines; her use of

the machines was not tied to her employment.

         For both of the foregoing reasons, Count II is dismissed without prejudice.

III.     The Constitutional Challenge

         Given that one count of the Amended Complaint remains, the Court must now take up the

question of BIPA’s constitutionality. Article IV, Section 13 of the Illinois Constitution provides

that “[t]he General Assembly shall pass no special or local law when a general law is or can be

made applicable. Whether a general law is or can be made applicable shall be a matter for judicial

determination.” This Section “prohibits the General Assembly from conferring a special benefit or




                                                   4
     Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 5 of 7 PageID #:737




exclusive privilege on a person or a group of persons to the exclusion of others similarly situated.

Best v. Taylor Machine Works, 689 N.E.2d 1057, 1069 (Ill. 1997).

         When addressing a special legislation challenge, Illinois courts apply the same standards

applicable to an equal protection challenge. Best v. Taylor Machine Works, 689 N.E.2d 1057, 1070

(Ill. 1997). BIPA excludes financial institutions, affiliates of financial institutions that are subject

to the Gramm-Leach-Bliley Act, government agencies, and government contractors working in the

capacity as contractors from its coverage. 740 ILCS 14/25. It is undisputed that the exclusion of

these groups is not a suspect classification, so it does not trigger heightened scrutiny. Thus, the

Court applies rational basis review to determine whether these exclusions are constitutional. Best,

689 N.E.2d at 1071. Under rational basis review, the Court determines whether the statutory

classifications are rationally related to a legitimate government interest. Id. The party challenging

the constitutionality of a statute subject to rational basis review bears the burden of clearly

establishing that the classifications are not rationally related to a legitimate government interest.

Allen v. Woodfield Chevrolet, Inc., 802 N.E.2d 752, 758–59 (Ill. 2003). 1

         The General Assembly’s decision to exclude certain entities from BIPA’s coverage is

eminently rational. The legislature could have excluded government agencies and contractors

working for government agencies for any number of legitimate reasons. For starters, government

agencies are generally entitled to sovereign immunity. The legislative record also revealed that the



1
   The General Assembly enacted BIPA in 2008, and it has faced this same constitutional challenge on multiple
occasions. The challenge has only been raised in federal district courts and state trial courts, but they have all rejected
it. See, e.g., Stauffer v. Innovative Heights Fairview Heights, LLC, No. 20 CV 46, 2020 WL 4815960, at *9–10 (S.D.
Ill. Aug. 19, 2020) (“BIPA is not special legislation and is therefore, not unconstitutional.”); Bruhn v. AB Acquisitions,
LLC, No. 18-CH-1737, at *4–9 (Cir. Ct. Cook Cty. Jan 30, 2020) (ruling orally that the BIPA exclusions satisfy
rational basis review such that the statute does not constitute special legislation); Swanson v. Hanra Chi. LLC, No.
19-CH-4554, at *6–8 (Cir. Ct. Cook Cty. Sept. 11, 2020) (ruling orally that the defendant did not overcome the
presumption that BIPA is constitutional because the BIPA exclusions are rational). None of those decisions are binding
on this Court, but they have some persuasive value.



                                                            5
    Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 6 of 7 PageID #:738




General Assembly planned to assess threats to privacy caused by governments’ possession of

personal information in a different way—namely, by forming a study committee to review

agencies’ policies and practices with respect to collection and storage of biometric identifiers.

(Dkt. 52-3 at p. 2.) (“State and local government use of biometrics will be covered through the

establishment of a study committee with key government stakeholders to review current policies

and practices and make recommendations for improvement by January 2009.”) Furthermore,

government agencies have no profit motive to exploit individuals’ biometric information, so the

perceived dangers associated with possession of sensitive information are less severe vis-à-vis

government agencies and contractors subject to their supervision. The General Assembly likely

excluded financial institutions because they are already subject to a comprehensive privacy

protection regime under federal law. See generally Gramm-Leach-Bliley Act, Pub. L. 106–102;

see also 740 ILCS 14/25(c) (specifically excluding institutions covered by the Gramm-Leach

Bliley Act). The General Assembly’s decision to exclude government agencies and financial

institutions was rationally related to BIPA’s legitimate government interest in protecting Illinois

residents’ privacy. Those two categories of institutions already had privacy safeguards in place, so

imposing additional obligations on them would have been minimally efficacious. Accordingly,

BIPA is not unconstitutional special legislation.




                                                    6
    Case: 1:19-cv-06622 Document #: 54 Filed: 11/29/20 Page 7 of 7 PageID #:739




                                        CONCLUSION

       For the foregoing reasons, Compass Group’s Motion to Dismiss [47] is granted as to Count

II and otherwise denied. The dismissal of Count II is without prejudice.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge


Date: November 29, 2020




                                                7
